Citation Nr: 1312659	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  04-07 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy.

2.  Entitlement to service connection for cardiovascular disability.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for prostate gland hypertrophy.

5.  Entitlement to service connection for degenerative osteospondylosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1956 to November 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2002 and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and St. Petersburg, Florida.

In January 2007, the Veteran appeared at a hearing before a Board member.  Thereafter, the Board denied the five claims on appeal in an April 2007 decision.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the Board's April 2007 decision and remanded the case to the Board for further action consistent with the Memorandum Decision.  In September 2010, the Board remanded the claims for additional development.  

After the case was returned to the Board, the Veteran was informed that the Board member who presided at the January 2007 hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing.  In July 2012, the Veteran elected to have a Board hearing at the RO.  The Board remanded the case in August 2012 to schedule the Veteran for a new hearing.  The Veteran provided testimony at a hearing at the RO before the undersigned Veterans Law Judge in February 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).

The decision below addresses the Veteran's claim for service connection for neuropathy.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.


FINDING OF FACT

Peripheral neuropathy of the lower extremities is etiologically related to microwave radiation exposure in service.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes the Veteran has been provided all required notice for the claim for service connection for neuropathy.  In addition, the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012) in regard to this issue. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he has neuropathy as a result of his military service.  He acknowledges that he was not diagnosed with peripheral neuropathy of the lower extremities until the early to mid 1990s.  Nevertheless, he states that the disability is due to his military service because he was exposed to radiation in the performance of his duties during service.  At his Board hearings, the Veteran testified that he was exposed to both ionizing and non-ionizing radiation.  He stated that he worked with radar systems and other equipment in missile defense that emitted microwave radiation as well as alpha particle, beta particle, and gamma ray radiation.  The Veteran maintains that his current peripheral neuropathy of the lower extremities is related to the in-service exposure to radiation.  Thus, he contends that service connection is warranted for neuropathy.

As to whether the Veteran was exposed to radiation during service, his available service records do not expressly show that he was exposed to radiation.  However, only a few records are available for review as most of his records were likely destroyed.  In August 2002, the National Personnel Records Center informed the RO that the Veteran's service records, including any potential records showing exposure to radiation, were destroyed in a fire.

The Veteran's DD Form 214 documents that his military occupational specialty (MOS) was Air Defense Missile Fire Control Crewman.  He was awarded the marksman badge with artillery bar, the marksman badge with missile bar, and the sharpshooter badge with missile bar.  The Veteran's last duty assignment was with D Battery, 3d Missile Battalion, 562d Artillery.  The Veteran's MOS and the other information regarding service support his testimony concerning the type of duties he had during service.

In submitted statements and hearing testimony, the Veteran explained how he was exposed to radiation in the course of performing his military duties.  He worked with and in the vicinity of equipment that emitted microwave radiation.  The Veteran also submitted an article that references transmit-receive (TR) tubes that emit ionizing radiation that he states he worked with during service.  He is competent to report factual matters of which he had first hand knowledge and which are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  Given the Veteran's constant and detailed report of exposure to radiation during service that is consistent with the circumstances and conditions of his service, the Board finds his statements credible.  The credible statements are sufficient evidence establishing that the Veteran was exposed to both ionizing and non-ionizing radiation during military service.

As to whether the Veteran has neuropathy, post-service treatment records show that an August 2000 electromyogram was indicative of peripheral neuropathy.  In July 2002, the Veteran's treating private physician, Dr. W.H.N., indicated that he had been treating the Veteran for peripheral neuropathy since August 2000.  The records also reflect a history of peripheral neuropathy dating to the early to mid 1990s as reported by the Veteran.  In January 2011, the Veteran underwent VA examination in connection with the claim and he was diagnosed with peripheral neuropathy of the lower extremities.  Therefore, the evidence establishes the existence of the claimed disability.

The question of whether the Veteran's peripheral neuropathy of the lower extremities is related to his in-service exposure to radiation is a complex medical question.  At his January 2007 Board hearing, the Veteran testified that a VA physician told him that his disabilities could be related to radiation exposure.  The Veteran did not recall the physician's name and such a statement is not contained in the VA treatment records.  In the March 2010 Memorandum Decision, the Court stated that the Board must consider the probative value of the Veteran's testimony concerning his recollection of what a VA physician told him.  In compliance with the Court's decision, the Board remanded the claim in September 2010 for a VA examination and medical opinion to address the matter.

As noted previously, the Veteran underwent VA examination in January 2011.  The examiner reviewed the claims file and noted an accurate medical history.  As does the Board, the VA examiner found the Veteran credible as to his statements regarding radiation exposure, particularly as to microwave radiation exposure.  Significantly, the examiner found that the condition of the Veteran's skin corroborated his statements that he was exposed to microwave radiation in the military.  In discussing the nature and etiology of the Veteran's peripheral neuropathy, the examiner first gave the opinion that the Veteran's diabetes mellitus is not likely a factor in the Veteran developing peripheral neuropathy because the peripheral neuropathy is unusual and likely developed in the 1990s, which was much earlier than when the Veteran was diagnosed with diabetes mellitus.  The examiner then provided an opinion that the Veteran's unusual peripheral neuropathy of the lower extremities is at least as likely as not caused by microwave radiation.  The opinion was based on the review of the Veteran's pertinent medical history, a physical examination, medical literature and the examiner's clinical experience with peripheral neuropathies.

In April 2012, the VA examiner provided an addendum opinion.  The examiner stated that his opinion was unchanged.  According to the examiner, microwave radiation can heat surfaces of the skin sufficiently to cause damage to sensitive structures such as sensory nerves, but not deeper structures such as heart electrical conduction system fibers, as reported in medical literature.  The examiner indicated that there was no other cause evident in the record.

In consideration of the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to microwave radiation exposure in service.  The January 2011 VA examiner provided two probative medical opinions that are persuasive and find support in the record.  In view of this finding, the Board concludes that service connection is warranted for peripheral neuropathy of the lower extremities.





ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.


REMAND

In regard to the claims for service connection for cardiovascular disability, cataracts, prostate gland hypertrophy and degenerative osteospondylosis, the Board remanded the claims in September 2010 for additional development.  Unlike the neuropathy claim, VA examiners did not link the Veteran's four other claimed disabilities to radiation exposure.  With consideration of the Veteran's additional hearing testimony in February 2013 and a reassessment of the case, the Board finds that all of the proper development has not been accomplished.

In addition to the principles of direct service connection, claims of entitlement to service connection by radiation-exposed veterans may be granted based on the presumptive provisions set forth in 38 C.F.R. § 3.309(d) (2012).  See 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2012).  Also, a separate procedural framework for development of claims based on exposure to ionizing radiation is set forth in 38 C.F.R. § 3.311 (2012).

None of the Veteran's four claimed disabilities is listed as a disease specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d).  Moreover, they are not radiogenic diseases as listed in 38 C.F.R. § 3.311(b)(2).  The question is whether the procedural framework for claims based on exposure to ionizing radiation applies.  An exception to 38 C.F.R. § 3.311(b)(2) exists in that if a claim is based on a disease other than one of those listed, VA shall nevertheless consider the claim under the provisions of section 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).

As discussed in the decision, the Veteran testified that a VA physician told him that his disabilities could be related to radiation exposure.  Although this is not proof that his claimed disabilities are radiogenic diseases, section 3.311(b)(4) only requires that the Veteran cite to medical evidence.  With a liberal interpretation of the regulations in a manner most favorable to the Veteran, the Board finds that the procedural framework for development of claims based on exposure to ionizing radiation applies to his case.  Because this development has not yet been undertaken, the Board will remand the case for that purpose.

The RO has already attempted to obtain official records concerning the Veteran's in-service radiation exposure to no avail.  Next, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  He or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The regulation does not require definitive evidence of ionizing radiation exposure prior to review by the Under Secretary for Health.  A dose assessment is required in all claims where it is merely contended that a radiogenic disease is the result of exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311(a)(1) (emphasis added); see also Hilkert v. West, 12 Vet. App. 145, 148 (1999); Wandel v. West, 11 Vet. App. 200, 204 (1998).  This procedure must be followed on remand.  

If it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities, the case must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's claimed disabilities resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), the RO or the AMC should forward the records concerning the Veteran's radiation exposure, including any service records, his statements and testimony regarding radiation exposure, and any other pertinent  information, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his exposure, he should be contacted and asked to provide the information.

2.  If the above-requested development results in a positive dose estimate, the RO or the AMC should then forward the case to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


